Case: 1:14-cv-05848 Document #: 153-2 Filed: 03/08/19 Page 1 of 4 PageID #:37977




                             EXHIBIT 2
Honorable Case:
           Judge John Lee
                  1:14-cv-05848 Document #: 153-2 Filed: 02/06/15
                                                         03/08/19 Page
                                                                  Page 12 of
                                                                          of 34 PageID
                                                                                PageID #:382
                                                                                       #:37977
              Case:  1:14-cv-05848 Document #: 33 Filed:
 Case No. 1:2014cv-05848
Filed: February 02, 2016

SW
                                     UNITED STATES JUDICIAL PANEL
                                                  on
                                       MULTIDISTRICT LITIGATION


        IN RE: CARIBBEAN CRUISE LINE, INC., TELEPHONE                                            MDL No. 2604
        CONSUMER PROTECTION ACT (TCPA) LITIGATION


                                         ORDER DENYING TRANSFER


                Before the Panel:* Plaintiffs in one action in the Southern District of Florida move under 28
        U.S.C. § 1407 to centralize this litigation in that district. This litigation currently consists of four
        actions pending in three districts, as listed on Schedule A. The actions allege that Caribbean Cruise
        Line, Inc. (CCL) violated the Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227, by
        sending unsolicited commercial text messages to plaintiffs’ wireless telephones, without the
        plaintiffs’ consent, using an automatic telephone dialing system.

                Plaintiffs in all actions support centralization in the Southern District of Florida or,
        alternatively, the Eastern District of New York or the Northern District of Illinois. Common
        defendant CCL opposes centralization and, alternatively, proposes the Eastern District of New York.

                 On the basis of the papers filed and the hearing session held, we conclude that centralization
        will not serve the convenience of the parties and witnesses or further the just and efficient conduct
        of the litigation. The courts in two of the four actions have entered stays based on the first-filed rule,
        in deference to the Eastern District of New York Jackson action, which is at an advanced stage of
        discovery, and CCL has sought a similar stay in the remaining action in the Southern District of
        Florida. At most, there are only two actions in which pretrial proceedings may need to be
        coordinated. Additionally, in these circumstances, centralization could delay the proceedings in the
        more advanced action and result in additional expense to the parties and the courts in establishing
        an MDL with little or no benefit.

                 Where only a minimal number of actions are involved, the proponent of centralization bears
        a heavier burden to demonstrate that centralization is appropriate. See In re Transocean Ltd. Sec.
        Litig. (No. II), 753 F. Supp. 2d 1373, 1374 (J.P.M.L. 2010). Plaintiffs have not met that burden here.
        These cases already are being managed in an orderly and efficient manner, and the issues presented
        are not unusually complex. Moreover, common defendant CCL is represented by the same counsel
        in all actions, and two plaintiffs’ firms serve as lead counsel in the four actions listed in Schedule
        A. CCL represents that it will share any overlapping discovery upon entry of an appropriate
        protective order. Given the few involved counsel and limited number of actions, informal
        cooperation among the involved attorneys and courts is both practicable and preferable to


                *
                    Judge Lewis A. Kaplan took no part in the decision of this matter.
 Case: 1:14-cv-05848
   Case:             Document
          1:14-cv-05848
           Case MDL No.       #: 153-2
                        Document
                         2604 Document Filed:
                                 #: 33 Filed: 03/08/19
                                          28 02/06/15   Page 23Page
                                              Filed 02/06/15
                                                       Page     of 34 PageID
                                                               of     PageID  #:37977
                                                                       2 of 3 #:383



                                                 -2-

centralization. See In re: Hangtime, Inc., Tel. Consumer Prot. Act (TCPA) Litig., MDL No. 2563,
2014 WL 5100236, at *1 (J.P.M.L. Oct. 9, 2014) (determining that informal cooperation was
preferable to centralization where there were “effectively only two pending actions at issue” which
were not unusually complex). Thus, we encourage the parties to employ available alternatives to
transfer, which may minimize the potential for duplicative discovery and inconsistent pretrial rulings.
See, e.g., In re Eli Lilly & Co. (Cephalexin Monohydrate) Patent Litig., 446 F. Supp. 242, 244
(J.P.M.L. 1978); see also Manual for Complex Litigation, Fourth, § 20.14 (2004).

      IT IS THEREFORE ORDERED that the motion for centralization of the actions listed on
Schedule A is denied.




                                           PANEL ON MULTIDISTRICT LITIGATION




                                                            Sarah S. Vance
                                                                Chair

                                       Marjorie O. Rendell             Charles R. Breyer
                                       Ellen Segal Huvelle             R. David Proctor
                                       Catherine D. Perry
 Case: 1:14-cv-05848
   Case:             Document
          1:14-cv-05848       #: 153-2
                        Document       Filed: 02/06/15
                                 #: 33 Filed: 03/08/19 Page
                                                       Page 34 of
                                                               of 34 PageID
                                                                     PageID #:384
                                                                            #:37977




IN RE: CARIBBEAN CRUISE LINE, INC., TELEPHONE                         MDL No. 2604
CONSUMER PROTECTION ACT (TCPA) LITIGATION


                                       SCHEDULE A


            Southern District of Florida

      IZSAK, ET AL. v. CARIBBEAN CRUISE LINE, INC., C.A. No. 0:14-62231


            Northern District of Illinois

      GORDON v. CARIBBEAN CRUISE LINE, INC., ET AL., C.A. No. 1:14-05848
      IOSELLO v. CARIBBEAN CRUISE LINE, INC., ET AL., C.A. No. 1:14-06118

            Eastern District of New York

      JACKSON v. CARIBBEAN CRUISE LINE, INC., ET AL., C.A. No. 2:14-02485
